


AMENDMENT NO. 1 TO THE
PRINCIPAL STOCKHOLDERS AGREEMENT
This Amendment No. 1 (this “Amendment”), dated as of October 30, 2015, amends
that certain Principal Stockholders Agreement (the “Stockholders Agreement”)
dated as of November 14, 2014 by and among Axalta Coating Systems Ltd., a
Bermuda exempted limited liability company (the “Company”), Carlyle Partners V
SA1 Cayman, L.P., a Cayman Islands exempted limited partnership (“CPV SA1”),
Carlyle Partners V SA2 Cayman, L.P., a Cayman Islands exempted limited
partnership (“CPV SA2”), Carlyle Partners V SA3 Cayman, L.P., a Cayman Islands
exempted limited partnership (“CPV SA3”), Carlyle Partners V-A Cayman, L.P., a
Cayman Islands exempted limited partnership (“CPV-A”), CP V Coinvestment A
Cayman, L.P., a Cayman Islands exempted limited partnership (“CPV Coinvest A”),
CP V Coinvestment B Cayman, L.P., a Cayman Islands exempted limited partnership
(“CPV Coinvest B”), CEP III Participations, S.à r.l. SICAR, a Luxembourg private
limited liability company (“CEP III”), Carlyle Coatings Partners, L.P., a Cayman
Islands exempted limited partnership (“CCP”, and together with CPV SA1, CPV SA2,
CPV SA3, CPV-A, CPV Coinvest A, CPV Coinvest B and CEP III, the “Initial Carlyle
Stockholders”), and any other stockholder who from time to time becomes party to
this Agreement by execution of a Joinder Agreement. Capitalized terms used but
not defined in this Amendment shall have the meanings set forth in the
Stockholders Agreement.
RECITALS
A.The Company and the Initial Carlyle Stockholders entered into the Stockholders
Agreement effective as of November 14, 2014.
B.The Initial Carlyle Stockholders and the Company desire to amend the
Stockholders Agreement in accordance with Section 5.4 thereof.
AGREEMENT
Now therefore, in consideration of the foregoing, and the mutual agreements and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.    Notwithstanding any other provision of the Stockholders Agreement,
effective as of the date hereof, and subject to Section 3.1(c)(iii) as amended
hereby, the maximum number of Investor Designees the Carlyle Majority Interest
(on behalf of the Carlyle Stockholders) shall be entitled to designate shall be
reduced to five (5) Directors.
2.     Notwithstanding any other provision of the Stockholders Agreement,
effective as of the date hereof unless a Carlyle Majority Interest (on behalf of
the Carlyle Stockholders) waives this Section 2 of the Amendment, each
Stockholder hereby agrees to vote, or cause to be voted, all of its Shares, at
any annual or special meeting, by written consent, or otherwise and will take
all Necessary Actions within such Stockholder’s control, and the Company will
take all Necessary Actions within its control to cause the authorized number of
directors on the Board of Directors to be reduced, and remain at or below, nine
(9) for so long as Carlyle Stockholders in the aggregate hold at least five
percent (5%) of the then-outstanding shares of Common Stock.
3.    Section 3.1(b) of the Stockholders Agreement shall be deleted in its
entirety and replaced with the following:
“Investor Designees. Notwithstanding any other provision of this Agreement, as
of the date hereof the Investors Designees pursuant to the provisions of Section
3.1(a)(i)

1




DC\4018585.1

--------------------------------------------------------------------------------




shall be Gregory S. Ledford, Gregor P. Böhm, Martin W. Sumner, Wesley T. Bieligk
and Orlando A. Bustos.”
4.    Section 3.1(c)(iii) of the Stockholders Agreement shall be deleted in its
entirety and replaced with the following:
“In the event that the Carlyle Stockholders cease to have the right to designate
an individual to serve as a Director pursuant to Section 3.1(a), (i) that number
of Directors for which the Carlyle Stockholders cease to have the right to
designate to serve as a Director shall if requested, in writing by the Company,
resign within six (6) months or, if earlier, such time as such Director’s
successor is appointed or elected (provided that the Carlyle Majority Interest
shall have the authority to select which such particular Director or Directors
will resign) or, in the event the Company makes such a request and any such
individual does not resign by such time as is required by the foregoing, each
Stockholder shall thereafter take all Necessary Actions within its control to
cause the removal of such individual, including voting all Shares in favor of
such removal, and (ii) the vacancy created by such resignation or removal shall
be filled as provided in the Charter and the Bylaws.”
5.    This Amendment shall be subject to and governed by the laws of the State
of Delaware, excluding any conflicts‑of‑law rule or principle that might refer
the construction or interpretation of this Amendment to the laws of another
state.
6.    This Amendment constitutes the entire agreement of the parties hereto and
their affiliates relating to the matters contained herein and supersedes all
prior contracts or agreements, whether oral or written, relating to the matters
contained herein.
7.    This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto, as well as the respective heirs, legal representatives,
successors, and assigns of such parties hereto.
8.    This Amendment may be executed in any number of counterparts with the same
effect as if all signatory parties had signed the same document. All
counterparts shall be construed together and shall constitute one and the same
instrument.
9.    If any provision of this Amendment or the application thereof to any
Person or circumstance shall be held invalid or unenforceable to any extent, the
remainder of this Amendment and the application of such provision to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.
10.    This Amendment shall be construed together with the Stockholders
Agreement for all purposes. Except as amended hereby, the Stockholders Agreement
shall remain in full force and effect. This Amendment, construed together with
the Stockholders Agreement, shall constitute the Stockholders Agreement of the
Company for all purposes.
[SIGNATURE PAGE FOLLOWS]



2




DC\4018585.1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties are signing this Principal Stockholders
Agreement as of the date first set forth above.
 
 
 
 
 
 
COMPANY:
 
    AXALTA COATING SYSTEMS LTD.
 
 
 
 
 
 
By:
 
/s/ Charles W. Shaver
 
 
Name:
 
Charles W. Shaver
 
 
Title:
 
Chairman and Chief Executive Officer




[Signature page to Amendment No. 1 to the Principal Stockholders Agreement]

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
INITIAL CARLYLE STOCKHOLDERS:
 
 
 
 
 
 
 
 
 
CARLYLE PARTNERS V SA1 CAYMAN, L.P.
 
 
 
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
Name:
 
Jeremy Anderson
 
 
Title:
 
Authorized Signatory
 
 
 
 
 
 
 
 
 
CARLYLE PARTNERS V SA2 CAYMAN, L.P.
 
 
 
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
Name:
 
Jeremy Anderson
 
 
Title:
 
Authorized Signatory
 
 
 
 
 
 
 
 
 
CARLYLE PARTNERS V SA3 CAYMAN, L.P.
 
 
 
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
Name:
 
Jeremy Anderson
 
 
Title:
 
Authorized Signatory

 



[Signature page to Amendment No. 1 to the Principal Stockholders Agreement]

--------------------------------------------------------------------------------




 
 
 
 
 
CARLYLE PARTNERS V-A CAYMAN, L.P.
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
Name:
 
Jeremy Anderson
 
 
Title:
 
Authorized Signatory
 
CP V COINVESTMENT A CAYMAN, L.P.
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
Name:
 
Jeremy Anderson
 
 
Title:
 
Authorized Signatory
 
CP V COINVESTMENT B CAYMAN, L.P.
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
Name:
 
Jeremy Anderson
 
 
Title:
 
Authorized Signatory
 
CARLYLE COATINGS PARTNERS, L.P.
 
 
 
 
By: TC Group V Cayman, L.P.
Its: General Partner
 
 
 
 
By: CP V General Partner, L.L.C.
Its: General Partner
 
 
 
 
 
By:
 
/s/ Jeremy Anderson
 
 
Name:
 
Jeremy Anderson
 
 
Title:
 
Authorized Signatory

 



5




DC\4018585.1

--------------------------------------------------------------------------------




 
 
 
 
 
CEP III PARTICIPATIONS S.À R.L. SICAR
 
 
 
 
 
By:
 
/s/ Erica K. Herberg
 
 
Name:
 
Erica K. Herberg
 
 
Title:
 
Manager and authorized representative of CEP III Managing GP Holdings Ltd.,
Manager


6




DC\4018585.1